Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-16 are pending. Claims 1-16 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) rejection of claims 1-16 in the non-final mailed 01/18/2022 is withdrawn. Applicant’s arguments are persuasive and have overcome the rejection of record. See Affidavit filed 04/18/2022, specifically page 2 of 7. On page 2 of 7 applicant states a person having ordinary skill in the art (POSA) can carry out the claimed invention without undue experimentation. 
	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is reference ‘660 (USPGPub 2016/0200660).
660 teach the process to prepare methyl methacrylate (MMA) by subjecting methacrolein, methanol and oxygen to oxidative esterification, and distilling the product mixture in a first distillation (par. 22-27). 660 teach a fraction of methacrolein and methanol is extracted from a medium section of the first distillation column and a fraction of MMA is extracted from the bottom of the first distillation column (Figure 1, par. 73-104). Concerning the methanol in the bottoms, 660 teach the bottoms of the column contain predominantly MMA and methanol (par. 37).
However, 660 does not teach the concentration of the methanol in the column bottom liquid being 1% by mass or more and 30% by mass or less. Additionally, 660 does not teach motivation to achieve the claimed methanol concentration. Therefore, it would not have been obvious to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622